Citation Nr: 0830836	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-03 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected history of right ankle fracture with 
history of malleolus osteotomy (right ankle disability).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected gastroesophageal reflux disease, with 
history of ulcer and duodenitis (GERD).  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1972 to 
June 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2007, and a transcript of this hearing is of record.  

VA treatment records dated from April 2006 to July 2007 were 
received by VA after the June 2006 Supplemental Statement of 
the Case and the August 2007 Statement of the Case along with 
a waiver of RO review.  See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The service-connected right ankle disability is shown to 
be productive of limitation of motion without ankylosis.  

2.  The service-connected GERD is not shown to involve 
dysphagia or pyrosis, with substernal, arm, or chest pain or 
otherwise cause considerable impairment of health; there is 
no evidence of active ulcer.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected right ankle 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Code 
5271 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected GERD have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7305-7346 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In March 2004 and March 2006, the RO sent the veteran a 
letter, with a copy to his representative at the time, in 
which he was informed of the requirements needed to establish 
an increased rating for GERD.  In May 2006, the RO sent the 
veteran a letter, with a copy to his representative, in which 
he was informed of the requirements needed to establish an 
increased rating for a right ankle disability.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The Board notes that the veteran was informed in March and 
May 2006 that an appropriate effective date would be assigned 
if either of the issues on appeal was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examinations were 
conducted in 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his September 2007 personal hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


Right Ankle Disability

Schedular Criteria

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5271 
(2007).  

A 20 percent rating is assigned for ankylosis of the ankle in 
plantar flexion, less than 30 degrees; a 30 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  

A 40 percent rating is assigned for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
eversion, or inversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2007).  

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II.  


Analysis

The veteran is currently assigned a 20 percent rating for his 
service-connected right ankle disability under Diagnostic 
Code 5271, for marked limitation of motion of the ankle.  
This rating is the highest rating provided under this 
diagnostic code for loss of motion of the ankle.  

To warrant an evaluation in excess of 20 percent, there would 
need to be medical evidence of ankylosis of the ankle joint.  
However, this has not been demonstrated in this case.  In 
fact, motion of the right ankle in December 2006 included 
dorsiflexion of 5 degrees and plantar flexion of 35 degrees.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, as in this case, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, on this record, a rating in excess of 20 
percent is not warranted for the service-connected right 
ankle disability.  


GERD

Schedular Criteria

Under DC 7346, for hiatal hernia, a 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

A 30 percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 10 percent rating is assigned when the disease exhibits two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114 (2007).


Analysis

The veteran asserts, including at his personal hearing in 
September 2007, that his GERD is more severe than currently 
evaluated, with symptoms of almost daily vomiting, including 
blood.  

According to a July 2000 statement from PBG, DO, the veteran 
had severe, chronic GERD.  

On VA evaluation in August 2001, an upper gastrointestinal x-
ray series showed mild GERD and mild duodenitis; there were 
no active ulcers.  

The veteran said on VA examination in November 2004 that he 
took up to four prescription medications daily and was on a 
strict diet to avoid spicy foods.  The diagnosis was that of 
esophageal reflux.  

The veteran complained on VA evaluation in April 2006 of 
recurring GERD, particularly after eating.  His stools were 
loose, but he did not have incontinence.  He denied having 
any blood in the stools or vomiting of blood.  He was taking 
medication for his GERD.  

On VA examination in April 2006, the veteran was 69 inches 
tall and weighed 203 pounds; he said that his weigh was 
unchanged.  He complained of some tenderness to palpation of 
the abdomen.  

There was no organomegaly.  It was noted that the veteran 
complained of regurgitation but not of vomiting.  An upper 
gastrointestinal x-ray series showed GERD but no hernia or 
active ulceration.  The diagnosis was that of GERD.  

A May 2007 esophagogastroduodenoscopy revealed a sliding 
hiatal hernia and a ventral scar.  

Based upon the above lack of clinical and x-ray evidence of 
upper gastrointestinal symptomatology, the Board concludes 
that the service-connected GERD does not involve the severity 
required for a rating in excess of 10 percent, as his primary 
problem is regurgitation, especially after meals.  

The medical evidence, such as on VA examination in April 
2006, does not show dysphagia or pyrosis, accompanied by 
substernal or arm or shoulder pain.  Moreover, there is no 
clinical evidence that the veteran's symptoms are productive 
of considerable impairment of health, as also required for a 
30 percent rating.  

The Board also does not find that any other digestive system 
diagnostic code would be more appropriate for rating the 
veteran's GERD, as there is no recent evidence of other 
disability such as duodenal ulcer disease, which is rated 
under Diagnostic Code 7305.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

As such, the Board finds the veteran's service-connected GERD 
is appropriately assigned a 10 percent rating.  


Conclusion

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not showing to be inadequate for the purpose of rating the 
service-connected disability.  An evaluation in excess of 20 
percent is provided in the rating schedule for ankylosis of 
the ankle and for a rating in excess of 10 percent for 
gastrointestinal disability, but the medical evidence 
reflects that those manifestations are not present in this 
case.  

Although the veteran's service-connected disabilities 
adversely affect his functional capacity, as evidenced by his 
current evaluations, and there is a notation from Dr. G in 
July 2000 that the veteran was completely disabled, the 
medical evidence does not show marked interference with 
employment due to these disabilities.  Moreover, Dr. G's 
finding of unemployability includes nonservice-connected low 
back disability.  There is also no evidence of frequent 
hospitalization due to either disability.  

Additionally, the veteran has not submitted evidence that his 
service-connected right ankle disability or GERD results in 
disability factors not contemplated in the rating criteria.  
Therefore, a determination to refer this case for 
extraschedular consideration based on an unusual or 
exceptional disability picture is not appropriate.  


ORDER

An evaluation in excess of 20 percent for service-connected 
right ankle disability is denied.  

An evaluation in excess of 10 percent for service-connected 
GERD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


